DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is Non-Final as a result of new ground of rejection

Claim Status
Claims 1-65 are pending.
Claims 1-65 have been examined.

Priority
This application is a CON of 15/194,096 06/27/2016 PAT 10391151 filed on 15/194,096 has PRO 62/185,967 filed on 06/29/2015.

Terminal Disclaimer
The terminal disclaimer filed on 10/06/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,391,151 B2 has been reviewed and accepted. The terminal disclaimer has been recorded.

Affidavit/Declaration
The affidavit under 37 CFR 1.130 filed 10/6/2021 is sufficient to overcome the rejection of claims 1-65 based upon 35 U.S.C. 103 because the primary reference, Wu et al., is applicant’s 

Withdrawn Rejection
The rejection of claims 34-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn because the arguments are persuasive.
The rejection of claims 12-15 and 45-48 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, is withdrawn because the amendments to claims 12 and 45 overcome the rejection.
The rejections of claims 1-65 under 35 U.S.C. 103 are withdrawn because the primary reference, Wu et al., is applicant’s own work and published within 1 year of the effective filing date of this application.
The rejection of claims 1, 3-11, 15-16, 18-34, 36-44, and 48-65 on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 10,391,151 B2 is withdrawn because the terminal disclaimer filed on 10/06/2021 overcomes the ODP rejection.

Maintained Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-33and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
Claims 1-33 are unclear with respect to the phrase “wherein a negatively-charged solute is present in the alveolar liquid”. The phrase is unclear because the claim does not distinctly define whether a negatively-charged solute as claimed is inherently endogenous biomolecule in a patient of ventilation injury or a negatively-charged solute is a therapeutic agent administered to a patient of ventilation injury; thus the metes and bounds of the phrase is indefinite. Claims 2-33 are rejected as depending on claim 1. MPEP 2173.02 (I) states “During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Zletz, 893 F.2d at 322, 13 USPQ2d at 1322. For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
With respect to claims 14 and 47, the term "substantially the same extent" in claims 14 and 47 is a relative term which renders the claim indefinite. The term " substantially the same extent" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Applicant’s Arguments
(i) 	Both claims 1 and 34 "clearly define" that the negatively charged solute is in the alveolar liquid in the recited concentration range after delivery of the solution comprising the surfactant 
(ii)	Those of ordinary skill in the art would readily understand that the term "substantially" accounts for the inherent variations and deviations in determinations of the extent of flooding of a patient's alveoli, and for the difficulty in determining whether the alveoli are flooded to exactly the same extent (Remarks, p12, last two para bridging to p13, para 1).

Response to Arguments
Applicant's arguments filed 10/6/2021 have been fully considered but they are not persuasive for the reasons as follows.
Applicant’s argument (i) is not persuasive because the rejection is based on the claims has two distinct and reasonable interpretations, not how to measure the concentration of the negatively-charged solute as argued by applicant. In particular, the rejection is based on “whether a negatively-charged solute as claimed is an inherently endogenous biomolecule in a patient of ventilation injury or a negatively-charged solute is a therapeutic agent administered to a patient of ventilation injury”, not "A broad claim is not indefinite merely because it encompasses a wide scope of subject matter provided the scope is clearly defined" as argued by applicant.
Applicant’s argument (ii) is not persuasive because the phrase "substantially the same extent" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree by define the range variation and deviation as "substantially the same extent". Furthermore, applicant argues the variations and deviations are inherent for definition of "substantially the same extent" (Remarks, p13, para 1), but applicant fails to 
For at least the reasons above, the arguments are not persuasive.

New Ground of Objection and Rejection
Claim Objection
Applicant is advised that should claim 7 be found allowable, claim 18 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-34, and 36-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
(i)	The specification does not provide sufficient number of a negatively-charged solute. The specification disclosed two proteins of albumin and fibrinogen and a polysaccharide of 70kDa dextrin interacting with surfactant protein C to lower surface tension, but the three disclosed negatively charged solutes are insufficient to represent the entire genus of negatively charged solutes (e.g., poly-glutamic acids or poly-sulfated saccharides). Thus, the specification fails to satisfy the requirement (i). 
(ii)	The specification failed to establish a structure and function relationship between a negatively charged solute and reducing ventilation injury in lung. Albumin has a distinct structure compared to the other protein of fibrinogen. Dextrin is a polysaccharide, which has distinct building blocks compared to the albumin or fibrinogen proteins. Thus, the specification failed to establish a structure and functional relationship between a negatively charged solute and reducing ventilation injury in lung. Since the specification fails to satisfying the written requirements (i) and (ii), claims 1, 3-34, and 36-65 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 34 are unclear with respect to the phrase “a predetermined amount of a surfactant C to provide a concentration of said surfactant protein C in the alveolar liquid in a range of from 0.000001 weight/volume percent to 1 weight/volume percent”. Applicant intends to claim a variable of a predetermined amount of a surfactant C according to the other variable of alveolar liquid volume in the treated patient. MPEP 2173.05(b)(II) states “A claim may be rendered indefinite by reference to an object that is variable. See, e.g., Ex parte Miyazaki, 89 USPQ2d 1207 (Bd. Pat. App. & Inter. 2008)”. Claims 2-33 are rejected as depending on 1 and claims 35-65 are rejected as depending on 34.
Claim 17 is unclear because neither the amount of negatively-charged solute nor the amount of negatively-charged solute already present in the alveolar liquid is distinctly defined rendering the metes and bounds of claim 17 indefinite. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

s 13-15 and 46-48 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 13 and 46 are drawn to the administered surfactant protein C leading to the effect of lowering surface tension of the alveolar liquid and reducing stress concentrations in the patient's lung, but claims 13 or 46 does not add a manipulated step to further limit the method steps of the claim (claims 12 or 45) upon which it depends. Claims 14-15 are rejected as depending on claim 13 and claims 47-48 are rejected as depending on claim 46.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-16 and 18-65 are rejected under 35 U.S.C. 103 as being unpatentable over de Anda et al. (Intensive Care Med. 2001; 27:559-565.) in view of Taeusch (US 6,180,142 B1) and Yoshikawa et al. (Am J Physiol Lung Cell Mol Physiol. 2004; 286: L604–L612).
Claim 1 is drawn to a method of reducing ventilation injury to a patient with heterogeneous alveolar flooding by alveolar liquid comprising
(i)	delivering to the patient a solution comprising a predetermined amount of a surfactant protein C and surfactant protein C is in the alveolar liquid in a range of from 0.000001 weight/volume percent to 1 weight/volume percent after the performance of step (i), and 
wherein a negatively-charged solute is present in the alveolar liquid in a concentration which is in a range of from greater than 2 weight/volume percent to less than 12 weight/volume percent after the performance of step (i), said weight/volume percents of said surfactant protein C and said negatively-charged solute being based on the total volume of the alveolar liquid after the performance of step (i).
de Anda et al. teach treatment of ventilation-induced lung injury with exogenous surfactant (Title; p562, Fig 2). de Anda et al. teach the surfactant is a natural surfactant isolated from pig’s lung (p560, col 2, Experimental groups).

    PNG
    media_image1.png
    416
    720
    media_image1.png
    Greyscale


Taeusch teaches a variety of animal-derived surfactants are commercially available comprising surfactant TA (comprising 1% surfactant protein C/SP-C), Survanta (comprising less than 1 mg/ml (SP-B and SP-C), and Curosurf from pig’s lung comprising about 1% SP-B and SP-C (col 4, line 10-50), reading on surfactant protein C in the alveolar liquid in a range of from 0.1 to 0.01 (w/v).
SP-C
alveolar liquid volume
final ratio (w/v)
1%
10 ml
0.10%
1%
100 ml
0.01%


de Anda et al. in view of Taeusch do not explicitly teach a negatively-charged solute present in the alveolar liquid in a concentration which is in a range of from greater than 2 weight/volume percent to less than 12 weight/volume percent after step (i).

    PNG
    media_image2.png
    393
    460
    media_image2.png
    Greyscale
Yoshikawa et al. teach time and pressure dependence of transvascular albumin transport during ventilator-induced lung injury in mice (Title). Yoshikawa et al. teach endogenous negatively charged albumin is present in the alveolar liquid after ventilation (L607, Fig 4A). Yoshikawa et al. show 50 µg/ml albumin after ventilation for 0.5 hour. The 50 µg/ml is equal to 5 mg/100 ml, reading on the limitation of 5 (w/v) in claims 1 and 34.
With respect to claims 2 and 35, Yoshikawa et al. teach the negatively charged solute is albumin (L607, Fig 4A).

With respect to claims 5-7 and 38-40, Taeusch teaches surfactant protein C in the alveolar liquid in a range of from 0.1 to 0.01 (w/v).

SP-C
alveolar liquid volume
final ratio (w/v)
1%
10 ml
0.10%
1%
100 ml
0.01%


With respect to claims 8 and 41, Yoshikawa et al. show 50 µg/ml albumin after ventilation for 0.5 hour. The 50 µg/ml is equal to 5 mg/100 ml, reading on the limitation of 5 (w/v) in claims 8 and 41.
With respect to claims 9-11 and 42-44, Taeusch teaches various commercial animal-derived surfactants comprising surfactant protein C and lipids (col 4, line 10-50).
With respect to claims 12-15 and 45-48, Taeusch’s commercial animal-derived surfactants comprise surfactant protein C and lipids (col 4, line 10-50). The same composition comprising surfactant protein C as claimed must have the same therapeutic effect as claimed. MPEP 2112.01 (II) states "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claims 16 and 49, Taeusch teaches the most direct and effective method is instillation of the composition into the lung through the trachea (col 5, line 30-32).

SP-C
alveolar liquid volume
final ratio (w/v)
1%
10 ml
0.10%
1%
100 ml
0.01%

alveolar liquid in a range of from 0.1 to 0.01 (w/v) shown as follows. Taeusch teaches the weight ratio of surfactant protein C in the alveolar liquid is a result effective variable, which can be optimized within prior art conditions or through routine experimentation. MPEP 2144.05 (II)(A) states “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”
With respect to claims 33 and 65, Taeusch teaches surfactant (e.g., Survanta) is injected into the lung, reading a circulation system, (col 11, line 25-27).
One of ordinary skill in the art before the effective filing date of this invention would have been taught to combine de Anda’s method and composition of treating ventilation-induced lung injury with Taeusch’s commercial surfactants because (i) de Anda et al. teach treatment of ventilation-induced lung injury with an exogenous surfactant isolated from pig’s lung (p562, Fig 2; p560, col 2, Experimental groups) and (ii) Taeusch suggests administration of commercially available surfactants comprising surfactant protein C (e.g., Curosurf from pig’s lung) to treat respiratory distress syndrome and acute lung injury (col 5, line 42-50; claim 16). Yoshikawa et al. is cited to show endogenous negatively-charged albumin inherently present in the alveolar liquid after ventilation (L607, Fig 4A). The combination would have reasonable expectation of success because both Anda et al. and Taeusch teach the use of exogenous surfactant to treat lung injury. 
Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA-HAI LEE whose telephone number is (571)270-1691. The examiner can normally be reached Mon-Fri from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L/Examiner, Art Unit 1658                                                                                                                                                                                                        
29-December-2021
/ARADHANA SASAN/ Primary Examiner, Art Unit 1615